The first and second hearings before the appellants’ trial board constituted in effect, but one trial, in the subject-matter of which the trial board had a personal interest. The proof was sufficient to justify the conclusion of the Special Term to the effect that the plaintiff could not secure a fair and impartial trial because of the implied bias on the part of the trial board, which rendered the proceeding contrary to natural justice. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.